Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Action
The examiner acknowledges receipt of Amendments/Remarks filed on 01/26/20. Currently claims 2, 4-5, 14, 16, 27, and 31-49 are pending in this application. Claims 14 and 16 are withdrawn as being directed to a non-elected invention. Claims 1, 3, 6-13, 17-26, 28-30 have been canceled. Claims 45-49 are new.
Status of Claims
Accordingly, claims 2, 4-5, 27, and 31-49 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 43 depends from canceled claim 25 and as such it is unclear to the examiner which claim applicants intend this claim to 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 
Claims 2, 4-5, 27, 31-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (US2006/0252648) “Bell” and Labourdette et al. (US2010/0222397) ‘Labourdette”, Ebbinghaus et al. (US20100324101), Dexter et el. (US20100197739), Formstone et al. (US20070179077),and Bell et al. (US2005/0054538) ‘Bell II", as evidenced by TRACKER® information provided as evidence in the opposition proceedings, specifically the formulation information on the registration documents (see IDS submitted 10/3/19) in view of Palmer (Crop Production Magazine, 2008, 6-11, from IDS (provided as part of the opposition documents in the IDS) which proves that TRACKER was known to be available for public sale prior to the priority date of the instant invention).
Applicant’s claim:
-an aqueous agrochemical concentrate comprising: (a) an adjuvant selected from those types listed in the instant claims, and wherein the concentration of the adjuvant in the aqueous agrochemical concentrate is 150 to 400 g/L; (b) a compound selected from an aryl sulphonate of formula II with the structural variants as defined in the instant claims and (c) isopyrazam.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 2, 4-5, 27, 31, 36, 39, 41-42, 45-49, Bell teaches an aqueous agrochemical concentrate comprising an adjuvant, specifically adjuvants which are structurally very similar/homologous to those instantly claimed, e.g. wherein the alkoxylated adjuvant has a C8-C20 alkyl or alkenyl group as R1, specifically Brij 96®, which is the trademark name of 2-[(Z)-octadec-9-enoxy]ethanol, which also contains 10 moles of ethylene oxide, e.g. applicant’s q=10, R2 =C2-alkyl, p=0, R1=C18 alkenyl, Z=O, and R3 =H, which is homologous to the instantly Further regarding claims 2 and 41-42, Bell teaches wherein the hydrotrope, which is/reads on the aryl sulphonate, specifically cumene  sulphonate is used in amounts of 5 to 50%, typically 15% to 30% by weight which overlap and/or touch on the instantly claimed range of 1-15%, and the claimed range of 54-90 g/L (because the claimed 10-150 g/L in a 1000 g/L composition would be 1-15%), and Bell further teaches wherein the agrochemical is used in amounts of 5 to 60%, typically about 10 to 35%, which reads on the instantly claimed range of 50 g/L to 300 g/L because in a 1000 g/L composition this would be 5 to 30%, and Bell further teaches that simple test tube experiments enable potential hydrotrope/oil mixtures to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be detected by eye (see [0033]; [0019]).
Bell also teaches wherein the agricultural active is not limited, and that one of ordinary skill in the art can readily determine which agrochemicals are suitable for specific formulation types (see entire document; e.g. [0028-0029]; [0031]). 
Regarding claims 39-40, Bell teaches wherein their aqueous agrochemical concentrates can comprise claimed components a), b), c) and wherein the compositions can also comprise claimed component d) a wetting agent and an anti-settling agent and wherein the composition can comprise surface active agents which function as a dispersing agent (See entire document; [0008]; [0005-0006]; [0004]; claims;).
Regarding claims 42-44, Bell teaches wherein the aryl sulphonate is used in the formulation in amounts of 5-50% which would read on the claimed amounts of 54 to 90 g/L (5.4-9% of the formulation if based on a liter weighing 1000 g) (see [0033]).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Regarding claims 2, 4-5, 31, 37, Bell does not specifically teach wherein the fungicide used as an agrochemical active is isopyrazam or an SDHI fungicide. However, these deficiencies in Bell are addressed by Labourdette.
Labourdette teaches SDHI fungicides, including isopyrazam, are useful for controlling harmful fungi in crops (see entire document; abstract; [0005]; [0011]; [0012-0019]; Claims 1-2).
Regarding claim 38, Bell does not expressly teach that the viscosity of the concentrate is above 1 Pas at 5 ºC. However, Bell does teach the same process of reducing the viscosity of concentrates using the exact same claimed adjuvants and aryl sulphonates and teaches that they prefer a viscosity of 1 Pas/1000cp or below at room temperature. The examiner notes that room temperature as measured in Celsius is about 23-25 ºC which is a markedly different temperature from that used by applicant’s to measure their above 1 Pas and it is known that the viscosity of liquid composition including the claimed aqueous compositions increases with decreasing temperature. Thus, one of ordinary skill in the art would conclude that a composition which measures a viscosity of 1 Pas or slightly less than 1 Pas would have an increased viscosity at temperatures which are 18 to 20 ºC which is greater than 1 Pas even if it is only slightly greater especially since the prior art teaches using the same additives and aryl sulphonates as are instantly claimed for the same purpose of reducing viscosity of agrochemical formulations as is instantly disclosed and in overlapping and/or amounts which touch those instantly claimed since Bell teaches using the hydrotrope in amounts of 5 to 50%, typically 15% to 30% by weight which 
Regarding claims 39-40, Bell does not teach wherein the composition further comprises a dispersant, a preservative, and an anti-foam agent in the instantly claimed concentrations. However, this deficiency in Bell is addressed by Ebbinghaus, Dexter, and Formstone.
Ebbinghaus teaches that succinate dehydrogenase inhibitors, which include isopyrazam, are routinely formulated with antifoam agents, preservatives, dispersants, etc. (see entire document; [0011-0013]; [0074, wetting agents, dispersants, emulsifiers, antifoams, preservatives, etc.]; [0083]).
Dexter teaches formulating aqueous concentrate agricultural formulations which comprise surfactant components, specifically can include a dispersant and a wetting agent in concentrations of 1-5% based on the total weight of the composition which reads on the instantly claimed about 15 g/l and about 0.63 g/L if it is assumed the liter weighs 1000g since it is an aqueous concentrate/water-based concentrate (See claim 15; [0005]; [0008-0009]; [0014]; [0015]; [0010-0012]). Dexter further teaches wherein the aqueous based concentrate comprises preservatives, in concentrations of 0.001% to 1%, which reads on the instantly claimed concentration of about 1.625 g/L instantly claimed, and can further comprise anti-foam agents (see claim 15; [0005]; [0008-0009]; [0014]; [0015]; [0010-0012]). 
Formstone teaches that 0.25 g/L antifoam agents is the amount routinely added to formulations to prevent/control foaming during production/manufacturing ([0076]).
Regarding claims 2, 4-5, 27, 31-35, 39, 41-42, 45-49, Bell does not specifically teach wherein R3 is other than H, specifically wherein R3 is butyl, etc.. However, Bell does teach 
Regarding claims 2, 4-5, 27, 31-35, 39, 41-42, 45-49, Bell II teaches agricultural adjuvants which are identical to the instantly claimed formula I, specifically wherein R1= C16-C20 alkyl or alkenyl group; Z = O, p=0 or 1, R2= ethyl or isopropyl; n= 8-30; R3 = H, or C1-C7 group, and specifically teaches wherein Z=O, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3=butyl; p=0 and q =18-22, specifically oleyl 20 ethylene oxide end-capped butyl ether claimed in claim 8 (See entire document; Abstract; [0006-0018]; [0019]; [0021]; Claims 1-10). Bell II also teaches that end-capped alkoylates, specifically butyl-endcapped alkoxylates, have numerous advantages including reduced gelling, e.g. reduced viscosity, which is the same problem being solved by applicants ([0015-0017], etc.).
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-43)
It also would have been obvious to an ordinary skilled artisan to use the adjuvants to form an aqueous agrochemical composition comprising the claimed SDHI fungicides, specifically isopyrazam, in the amounts taught by Bell because Bell teaches that the agrochemical actives used in combination with the instantly claimed adjuvants to form aqueous concentrates are not limited and include fungicides, and as is taught by Labourdette, isopyrazam is a known SDHI agrochemical fungicide, and the structure demonstrates that it is known to be lipophilic/hydrophobic. Furthermore, Bell teaches that the instantly claimed adjuvants are useful for solubilizing poorly soluble agrochemical actives and the actives are not particularly limited, and it is known from the structure that isopyrazam is a poorly water soluble agrochemical active. Thus, one of ordinary skill in the art would expect that the aqueous concentrate comprising the same adjuvants/co-surfactants of Bell to work with isopyrazam because the active agent is not 
It also would have been obvious to one of ordinary skill in the art to formulate the composition of Bell with the claimed adjuvants, specifically the wetting agent, dispersant, antifoam agent preservative with the claimed agrochemical active agent and alkoxylated adjuvant with the aryl sulphonate because Bell teaches forming aqueous agrochemical concentrate comprising an adjuvant, specifically ethoxylated fatty acids, alcohols or amines which are combined with aryl sulphonates, more specifically cumene sulfonate or aryl alcohols with agrochemical actives with dispersing agents and wetting agents and anti-settling agents and Ebbinghaus teaches that wetting agents, dispersing agents, antifoam agents, preservatives are all useful for formulating concentrates and agricultural formulations comprising isopyrazam, succinate dehydrogenase inhibitors and other agrochemical actives. It would have been obvious to combine these compositions in order to form a new agrochemical composition(s) because, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art to optimize the amount of dispersing agent, wetting agent, antifoam agent, and preservative to add to the formulations of In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the ratios in claim 41, Bell does not expressly teach these ratios. However, Bell teaches overlapping amounts of applicant’s component a), b), and c) as is discussed above. As such, it would have been obvious for one of ordinary skill in the art to optimize these amounts of the components which were already known in the art to fall within the claimed ratios in order to develop agrochemical concentrates wherein the hydrotrope solubilizes the adjuvant in water and which further comprises agrochemicals, specifically the instantly claimed isopyrazam in the claimed amounts because it was already known in the art to form aqueous agrochemical concentrates comprising the same adjuvants that are instantly claimed in amounts which overlap the instantly claimed amounts and with the claimed hydrotropes, specifically aryl sulphonates in overlapping and/or amounts which touch the claimed ranges because Bell teaches that simple test tube experiments enable potential hydrotrope/oil mixtures to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be detected by eye. Thus, it would have been routine optimization for one of ordinary skill in the art to select the aryl sulphonates to use with the claimed adjuvants because it routine easy test tube experiments are used to determine effective hydrotropes and it would have been obvious to optimize the amount of the adjuvant to In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally it would have been obvious to one of ordinary skill in the art to optimize the ratio of applicant’s a:b and a:c as claimed in claim 41 to fall within the claimed range because TRACKER® evidences that it was already known in the art to formulate SDHI fungicides in concentrations which fall within the instantly claimed amounts of the same components a and b that are instantly claimed, in the same concentrations which are claimed in claim 2. Thus, it would have merely been the optimization of already known combinations of the claimed adjuvants in aqueous concentrate compositions which were already known to be useful for formulating the claimed types of actives, e.g. SDHI fungicides.
Regarding new claims 42-44, as Bell teaches overlapping amounts of aryl sulphonate of 5-50% of the total formulation can be used in their formulations with fungicides which are poorly water soluble it would have been obvious to optimize these amounts to read on the instantly claimed 54 g/L to 90 g/L claimed because TRACKER teaches that amounts of ~40g/L were useful for formulating other SDHI fungicides with the claimed adjuvants and it would have been routine for one of ordinary skill in the art to optimize the amount of aryl sulphonate necessary for forming an effective hydrotrope for solubilizing the poorly water soluble fungicide isopyrazam as is instantly claimed because Bell expressly teaches that simple test tube experiments enable potential hydrotrope/oil mixtures to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be detected by eye (see [0033]; [0019]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the instant invention to include the specific adjuvant of the instant claims having a butyl end-capped group as disclosed by Bell II into the composition adjuvant composition of Bell comprising both an adjuvant of applicant’s a) and an aryl sulfonate of applicant’s formula II, because Bell II teaches that adjuvants having an end cap are very useful for solubilizing poorly soluble agrochemical actives (i.e. hydrophobic/lipophilic active agents) and increasing the activity of the agrochemicals. It also would have been obvious to select for the specifically claimed structural variants of applicant’s formula I because Bell II teaches that these specific alkoxylated adjuvants increase the bioactivity of the agrochemicals to which they are combined/added as such one of ordinary skill in the art would be motivated to select these specific additives for mixture into the sulphonate and adjuvant agrochemical combination of Bell because Bell teaches that the cumene sulphonate is useful when mixed with alkoxylated fatty acid/ester/alcohol adjuvants such as those taught by Bell and the addition of the endcapped version taught by Bell II would allow for an increase in the activity of the agrochemicals to which they are mixed/combined. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
s 2, 4-5, 27, 31-38, and 41-42, 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TRACKER® information provided as evidence in the opposition proceedings, specifically the formulation information on the registration documents (see IDS submitted 10/3/19) in view of Palmer (Crop Production Magazine, 2008, 6-11, from IDS which proves that TRACKER was known to be available for public sale prior to the priority date of the instant invention), Bell et al. (US2006/0252648) “Bell”, and Labourdette et al. (US2010/0222397) ‘Labourdette”, and Bell et al. (US2005/0054538) ‘Bell II".
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art (MPEP 2141.01)
	Claims 2, 4-5, 22, 24, 25, 31-36, 38, TRACKER® as evidenced by the opposition proceeding documents, specifically the formulation information in the UK registration documents cited on the IDS contains boscalid (233 g/L) an SDHI fungicide which is in the same family as the instantly claimed isopyrazam, and epoxiconazole as active agents, and sodium cumene sulphonate (present in 40 g/L) and fatty alcohol alkoxylates, specifically Plurafac LF which contains isotridecyl alcohol (C13) which is ethoxylated and has a structure according to applicant’s formula I in claim 25 (wherein Z is O, p=0, R1 is C13/isotridecyl, R2 is C2 alkyl, q is 9) present 133 g/L which is very close to the newly claimed range of 150 g/L to 400 g/L(See the decision documents regarding the patent being revoked, e.g. sheet 23 wherein the discuss the alcohol alkoxylates of TRACKER® and reasons for endcapping which is disclosed in Bell II; as well as BASF document provided pg. 5 of 19 wherein it discloses the contents of TRACKER®). Regarding claim 38, because TRACKER® teaches all the claimed components of claim 2 in the same or very close concentrations to those instantly claimed, TRACKER® must also obviously have the claimed viscosity of the concentrate being above 1 Pas at 5°C.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Regarding claims 2, 4-5, 22, 24-25, 31-36, and 38, TRACKER® does not teach wherein R3 is alkyl, specifically butyl. However, this deficiency in TRACKER® is addressed by Bell II. 
Bell II teaches agricultural adjuvants which are identical to the instantly claimed formula I, specifically wherein R1= C16-C20 alkyl or alkenyl group; Z = O, p=0 or 1, R2= ethyl or isopropyl; n= 8-30; R3 = H, or C1-C7 group, and specifically teaches wherein Z=0, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3= butyl; p=0 and q =18-22, specifically oleyl 20 ethylene oxide end-capped butyl ether claimed in claim 8 (See entire document; Abstract; [0006-0018]; [0019]; [0021]; Claims 1-10). Bell II also teaches that end-capped alkoylates, specifically butyl-endcapped alkoxylates, have numerous advantages including reduced gelling, e.g. reduced viscosity, which is the same problem being solved by applicants ([0015-0017], etc.).
Regarding claims TRACKER® also does not specifically teach wherein the fungicide is isopyrazam, though they do teach a different SDHI fungicide, boscalid. However, this deficiency in TRACKER® is addressed by Labourdette and Bell.
 Labourdette teaches SDHI fungicides, including isopyrazam and boscalid, are useful for controlling harmful fungi in crops (see entire document; abstract; [0005]; [0011]; [0012-0019]; Claims 1-2).
Bell teaches an aqueous agrochemical concentrate comprising an adjuvant, specifically ethoxylated fatty acids, alcohols or amines which are combined with aryl sulphonates, more specifically cumene sulfonate, and agrochemical actives and wherein the adjuvant is present in a concentration of between 10-60% by weight (i.e. if the composition weighs 1000 g then up to 600 g is of the adjuvant, which reads on applicant’s claimed concentration of 150-400 g/L) (see entire document; e.g. [0002]; [0004]; [0020-0021]; [0022]; [0024]; [0025]; [0028]; [0029]; [0032]; 2-alkyl, p=0, R1=C1-alkyl, Z=0, and R3 =H , which is homologous to the instantly claimed R3 being a methyl group (see entire document; [0052]; examples) (Claims 24-25). Bell also teaches wherein the agricultural active is not limited, and that one of ordinary skill in the art can readily determine which agrochemicals are suitable for specific formulation types (see entire document; e.g. [0028-0029]; [0031]).  Bell teaches wherein their aqueous agrochemical concentrates can comprise claimed components a), b), c) (this was a typo as g) in the previous office action) and wherein the compositions can also comprise claimed component d) a wetting agent and an anti-settling agent and wherein the composition can comprise surface active agents which function as a dispersing agent (See entire document; [0008]; [0005-0006]; [0004]; claims;). Bell teaches that the instantly claimed adjuvants are useful for solubilizing poorly soluble agrochemical actives and the actives are not particularly limited, and it is known from the structure that isopyrazam is a poorly water soluble agrochemical active It also would have been obvious to an ordinary skilled artisan to use the adjuvants to form an aqueous agrochemical composition comprising SDHI fungicides, specifically isopyrazam, in the amounts taught by Bell because Bell teaches that the agrochemical actives used in combination with the instantly 
Regarding claim 27, TRACKER® as evidenced by the opposition proceeding documents, specifically the formulation information in the UK registration documents cited on the IDS contains boscalid (233 g/L) an SDHI fungicide which is in the same family as the instantly claimed isopyrazam, and epoxiconazole as active agents, and sodium cumene sulphonate (present in 40 g/L) and fatty alcohol alkoxylates, specifically Plurafac LF which contains isotridecyl alcohol (C13) which is ethoxylated and has a structure according to applicant’s formula I in claim 25 (wherein Z is O, p=0, R1 is C13/isotridecyl, R2 is C2 alkyl, q is 9) present 133 g/L (See the decision documents regarding the patent being revoked, e.g. sheet 23 wherein the discuss the alcohol alkoxylates of TRACKER® and reasons for endcapping which is disclosed in Bell II; as well as BASF document provided pg. 5 of 19 wherein it discloses the contents of TRACKER®). TRACKER does not teach wherein q is an average of 18 to 22. However, this deficiency in TRACKER® is addressed by Bell II. Bell II teaches agricultural adjuvants which are identical to the instantly claimed formula I, specifically wherein R1= C16-C20 alkyl or alkenyl group; Z = O, p=0 or 1, R2= ethyl or isopropyl; n= 8-30; R3 = H, or C1-C7 group, and specifically teaches wherein Z=0, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3= butyl; p=0 and q =18-22, 
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-43)
It would have been obvious to one of ordinary skill in the art to switch out the boscalid for isopyrazam in TRACKER® because Labourdette teaches SDHI fungicides, including isopyrazam and boscalid, are useful for controlling harmful fungi in crops and because Bell teaches that the instantly claimed adjuvants and hydrotropes are useful for solubilizing poorly soluble agrochemical actives and the actives are not particularly limited, and it is known from the structure that isopyrazam is a poorly water soluble agrochemical active. It also would have been obvious to an ordinary skilled artisan to use the claimed adjuvants to form an aqueous agrochemical composition comprising SDHI fungicides, in the amounts taught by Bell because Bell teaches that the agrochemical actives used in combination with the instantly claimed adjuvants and cumene sulphonate are useful for forming aqueous concentrates which are not limited and include fungicides, and as is taught by Labourdette, isopyrazam is a known SDHI agrochemical fungicide, and the structure demonstrates that it is known to be lipophilic/hydrophobic. Furthermore, Bell teaches that the instantly claimed adjuvants and cumene sulphonate hydrotropes are useful for solubilizing poorly soluble agrochemical actives and that the actives are not particularly limited, and it is known from the structure that isopyrazam is a poorly water soluble agrochemical active. Thus, one of ordinary skill in the art would expect that the aqueous concentrate comprising the same adjuvants/co-surfactants of TRACKER® and Bell to work with isopyrazam because the active agent is not particularly limited and is useful for formulating all types of poorly water soluble agrochemical active agents.
Regarding claims 2, 4-5, 27, 31-38, and 42, 44-47, TRACKER® teaches wherein the alkoxylated adjuvant is present in the composition in amounts of 133 g/L which is very close to In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Because these types of optimization are done by one of ordinary skill in the art as a routine part of their job in effort to form more effective agrochemical formulations.
It also would have been prima facie obvious for one of ordinary skill in the art at the time of the instant invention to include the specific adjuvant of the instant claims having a butyl end-capped group as disclosed by Bell II into the composition adjuvant composition of TRACKER and Bell which teach aqueous concentrate compositions comprising both a homologous adjuvant of applicant’s a) and the cumene sulphonate hydrotrope, because Bell II teaches that adjuvants having an end cap are very useful for solubilizing poorly soluble agrochemical actives (i.e. hydrophobic/lipophilic active agents) and increasing the activity of the agrochemicals. It also would have been obvious to select for the specifically claimed structural variants of applicant’s formula I as claimed in claims 2, 4-5, 27, 31-38, and 41-42, 44-47 because Bell II teaches that these specific alkoxylated adjuvants increase the bioactivity of the agrochemicals to prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the ratios in claim 41, TRACKER and Bell do not expressly teach these ratios. However, Bell teaches overlapping amounts of applicant’s component a), b), and c) as is discussed above and TRACKER teaches compositions comprising boscalid (233 g/L) an SDHI fungicide which is in the same family as the instantly claimed isopyrazam, and epoxiconazole as active agents, and sodium cumene sulphonate (present in 40 g/L) and fatty alcohol alkoxylates, specifically Plurafac LF which contains isotridecyl alcohol (C13) which is ethoxylated and has a structure according to applicant’s formula I in claim 25 (wherein Z is O, p=0, R1 is C13/isotridecyl, R2 is C2 alkyl, q is 9) present 133 g/L which is very close to the newly claimed range of 150 g/L to 400 g/L and wherein the ratio of the adjuvant to aryl sulphonate is 133:40 which reads on the claimed ratios and the ratio of adjuvant to SDHI fungicide/boscalid is 133:233 which is different from the claimed ratios. As such, it would have been obvious for one of ordinary skill in the art to optimize these amounts of the components in TRACKER to the instantly claimed ratios taught by Bell which were already known in the art to fall within the claimed ratios in order to develop agrochemical concentrates wherein the hydrotrope solubilizes the adjuvant in water and which In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally it would have been obvious to one of ordinary skill in the art to optimize the ratio of applicant’s a:b and a:c as claimed in claim 41 to fall within the claimed range because TRACKER® evidences that it was already known in the art to formulate SDHI fungicides in concentrations which fall within the instantly claimed amounts of the same components a and b that are instantly claimed, in the same concentrations which are claimed in claim 2. Thus, it would have merely been the optimization of already known combinations of the claimed adjuvants in aqueous concentrate compositions which were already known to be useful for formulating the claimed types of actives, e.g. SDHI fungicides.
Response to Arguments/Remarks
	Applicant’s amendments to the claims and new claims have prompted the revised grounds of rejection under 103 and new grounds under 112 (b) that are presented herein.
Applicant’s arguments with respect to the 103 rejections of record have been fully considered but were not persuasive. Specifically, applicants argue that the prior art does not render the agrochemical concentrate of the instant claims. The examiner respectfully disagrees. Bell expressly teaches that, “Examples of hydrotropes which may be used in the present invention include...anionic benzosulphonates,..,naphthalene sulphonates, alkynaphthalene [sic] sulphonates,...alkylaryl sulphonates...and that simple test tube experiments enable a potential hydrotrope oil mixture to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be easily detected by eye.” Further at paragraph [0020] Bell teaches that examples of oil-based agrochemical adjuvants suitable for use in combinations with the above hydrotropes include ethoxylated variants of alcohols providing the degree of ethoxylation is not too long, e.g. BRIJ 92®, which is homologous to the instantly claimed adjuvants of formula I wherein R3 is C1 alkyl group. Further, it would have been obvious to substitute the endcapped versions of these adjuvants with the cumene sulphonate of Bell because Bell II teaches that the endcapped versions of these alkoxylated adjuvants specifically those wherein R3 is butyl and is all of applicant’s substituents of claim 27, e.g. Z=O, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3=butyl; p=0 and q =18-22, specifically oleyl 20 ethylene oxide end-capped butyl ether claimed in Bell II’s claim 8, and Bell II also teaches that end-capped alkoylates, specifically butyl-endcapped alkoxylates, have numerous advantages including reduced gelling, e.g. reduced viscosity, which is the same problem being solved by applicants ([0015-0017], etc.). Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of the instant invention to include the specific adjuvant with the alkyl endcaps, e.g. butyl, of the instant claims as disclosed by Bell II into the composition adjuvant composition of TRACKER and Bell or Bell and the combined references as is discussed above because both Bell and TRACKER teach aqueous claims 2, 27, 31-35, and 46 because Bell II teaches that these specific alkoxylated adjuvants increase the bioactivity of the agrochemicals to which they are combined/added and reduce the viscosity/gelling of the compositions and as such one of ordinary skill in the art would be motivated to select these specific additives for mixture with the cumene sulphonate and adjuvant agrochemical combination of the combined references above because Bell teaches that the cumene sulphonate is useful when mixed with alkoxylated alcohol adjuvants homologous to those instantly claimed and the addition/substitution of the endcapped version taught by Bell II would allow for an increase in the activity of the agrochemicals to which they are mixed/combined as well as a reduced viscosity/gelling. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, contrary to applicant’s assertion their unexpected results with respect to reduced viscosity are not unexpected when taken in view of Bell II.
Conclusion
Claims 2, 4-5, 27, 31-49 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616